DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art reference is Bartolini et al. (WO 2007/045457 A1).
	Regarding claim 1, Bartolini et al. discloses a process for forming and for catalytically converting a gaseous reactant mixture in which a first gas or gas mixture and a second gas or gas mixture are mixed to give the reactant mixture and then supplied to a reaction zone of a reactor, characterized in that the reactant mixture is at least temporarily formed as an ignitable gas mixture, and in that first gas or gas mixture and the second gas or gas mixture are fed into a mixing chamber having a boundary wall provided with a number of passages (from the side and is radially distributed in the mixing clamber which envelops the pipes in which the oxygen circulation, finally entering the mixing chamber by means of “slits” present in the pipe plate) (see Abstract; figures 1-5 and page 8, line 18 through page 10, line 16).
	Bartolini et al. fails to disclose or suggest a process where the first gas or gas mixture is fed into the mixing chamber through the passages in a critical flow state and the second gas or gas mixture is fed into the mixing chamber by means of one or more feed conduits which have feed orifices and extend into the mixing chamber
	Claims 2, 3 and 5-14 depend on claim 1.
a reactor (see Abstract) for formation and for catalytic conversion of a gaseous reactant mixture, wherein the reactor has a reaction zone and is set up to mix at least one first gas or gas mixture and one second gas or gas mixture to give the reactant mixture and supply it to the reaction zone, characterized in that the reactor is set up to form the reactant mixture at least temporarily as an ignitable gas mixture, and in that the reactor comprises a mixing chamber having a boundary wall provided with a number of passages (from the side and is radially distributed in the mixing clamber which envelops the pipes in which the oxygen circulation, finally entering the mixing chamber by means of “slits” present in the pipe plate) (see Abstract; figures 1-5 and page 4, line 12 through page 10, line 16).
Bartolini et al. fails to disclose or suggest a reactor wherein the passages are at least partially formed as nozzles having Venturi or Laval characteristics, wherein means set up to feed the first gas or gas mixture into the mixing chamber through the passages in a critical flow state are provided, and wherein one or more feed conduits which have feed orifices and extend into the mixing chamber are provided for feeding of the second gas or gas mixture into the mixing chamber.
Claims 15-18 depend on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, filed February 15, 2021, with respect to the objection of the abstract, the objection of the specification and the 112(b) rejection of claims 5-8 have been fully considered and are persuasive.  The objection of the abstract, the objection of the specification and the 112(b) rejection of claims 5-8 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774